Title: To Benjamin Franklin from Frans van Lelyveld, 11 March 1775
From: Lelyveld, Frans van
To: Franklin, Benjamin


Gentleman:
Leyden 11 March 1775.
The foregoing is a Copy of what I had the honour to write you under the 9 Decbr. And without your Answer I take now the Liberty to send you 6 Exempl. of my Piece Concerning the pouring of oil &c. where after a translation of your Letter to Mr. Brownrigg.
I hope the one and the other will be of utility for the publicq, and give inducements to exact inquirings.

If you judge necessary that my piece should be translated in English, we have here the Minister Mr. Mitchell, which I believe should it do very well. And in such a Case your Printer and my printer Could it do half and half. I Recommend me in your affection and have the honour to be Gentleman Your most Obedient servant
Fs Van Lelyveld
